DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on 10/24/2019. As directed by the amendment: claims 1-38 have been cancelled and claims 39-58 have been added.  Thus, claims 39-58 are presently pending in this application.
Priority
The Office notes that the effective filing date of claims 39-58 is 11/18/2014, the filing date of US 14/546766. Although priority to provisional application 61/905551 has also been claimed, provisional application 61/905551 fails to provide support under 35 U.S.C. 112(a) for storage members.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the internal cassettes in claim 46 and transfer features in claims 51 and 55 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1204a in fig. 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“advancement component” in claims 39, 50, and 55; “advancement component” is equivalent to “component for advancement” where “component” is the generic placeholder and “advancement” is the functional language;
“features that facilitates transfer” in claim 45 and “transfer features” in claims 51 and 55; “transfer features” is equivalent to “features for transfer” where “features” is the generic placeholder and “transfer” is the functional language; for examination purpose, the features are being interpreted based on [0095] of the specification as barb or hook and structural equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “advancement component” in claims 39, 50, and 55 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide any further structure for the component other than “component”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 39-44 and 47 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Sheps et al. (US 2014/0309661 A1).
Regarding claim 39 Sheps discloses (fig. 1-2, 16A-16B) a fastener delivery system 110 comprising: a handle 101; and a fastener delivery (18+34) shaft extending distally from the handle 101 (see fig. 1-2 and [0319]), the fastener delivery shaft comprising: a sheath 18 (see fig. 1-2 and [0320]); hollow storage members 73 within the sheath 18 (see [0319]-[0321]), the hollow storage members 73 being configured to receive helical fasteners 32 therein (see fig. 16A-16B and [0321]); and an advancement component 36 moveable relative to the storage members 73 (see [0325]-[0326]), the storage members 73 configured to receive the advancement component 36 therein (see fig. 16A-16B and [0320]).
Regarding claim 40 Sheps further discloses (fig. 1-2, 16A-16B) the advancement component 36 is located within the sheath 18 (see fig. 1-2, 16A-16B).
Regarding claim 41 Sheps further discloses (fig. 1-2, 16A-16B) the hollow storage members 73 are spaced apart from one another (see annotated fig. 16A-16B below).

    PNG
    media_image1.png
    587
    736
    media_image1.png
    Greyscale

Regarding claim 42 Sheps further discloses (fig. 1-2, 16A-16B) spaces in between the hollow storage members allow for flexibility in the fastener delivery shaft (the existence of the spaces allows for more flexibility than if there were no spaces therein). 
Regarding claim 43 Sheps further discloses (fig. 1-2, 16A-16B) the advancement component 36 is configured to exert an advancement force on the helical fasteners 32 (see [0325]-[0326]).
Regarding claim 44 Sheps further discloses (fig. 1-2, 16A-16B) the fastener delivery shaft further comprises a fastener cartridge 75, wherein the advancement force is configure to move the helical fasteners towards the fastener cartridge 75 (see [0326]).
Regarding claim 47 Sheps further discloses (fig. 1-2, 16A-16B) the fastener delivery shaft further comprises a driver shaft (additional rotation shaft within 36; see [0326]) within the sheath 18 (see fig. 1-2, [0320] and [0326]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Sheps in view of Taylor et al. (US 2008/0086154 A1).
Regarding claims 48 and 49, Sheps discloses the claimed invention substantially as claimed, as set forth above for claim 47. Sheps further discloses (fig. 1-2, 16A-16B) the driver shaft comprises an intermediate portion (portion between the distal tip and proximal tip); the hollow storage members 73 are disposed along the intermediate portion of the driver shaft (additional rotation shaft within 36; this shaft is within 36 and hollow storage members 73 can be seen to be disposed along 36; see fig. 16A-16B and [0326]) and the intermediate portion of the driver shaft (additional rotation shaft within 36) is configured to pass through the helical fasteners 32 (this shaft is within 36 and 36 can be seen to pass through the helical fasteners; see fig. 16A-16B and [0326]).
Sheps is silent regarding the intermediate portion driver shaft is flexible.
However Taylor, in the same filed of endeavor, teaches (fig. 28-29) of a similar delivery system having a driver shaft 330 with an intermediate portion (portion between the distal tip and proximal tip), a plurality of helical fasteners 174, wherein the intermediate portion driver shaft is flexible (see [0076]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sheps to have the intermediate portion driver shaft be flexible as taught by Taylor, for the purpose of facilitating the guiding of the device to the treatment site through a curvy body lumen (see Taylor [0080]).
Claims 50, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Sheps in view of Glick et al. (US 2011/0295282 A1).
Regarding claim 50 Sheps discloses (fig. 1-2, 16A-16B) a fastener delivery system 110 comprising: a handle 101; and a fastener delivery (18+34) shaft extending distally from the handle 101 (see fig. 1-2 and [0319]), the fastener delivery shaft comprising: a fastener cartridge 75 (see [0326]); hollow storage members 73 proximal of the fastener cartridge 75 (see fig. 16A-16B and [0320]-[0321]); helical fasteners 32 within the hollow storage members 73 (see fig. 16A-16B and [0321]); and an advancement component 36 moveable to push the helical fasteners 32 (see [0325]-[0326]).
Sheps is silent regarding the fastener cartridge comprising a plurality of internal threads.
However Glick, in the same field of endeavor, teaches (fig. 7-8) of a similar fastener delivery system for helical fasteners 10, the system including fastener cartridge (portion of 136 with threads 148; see fig. 8) comprising a plurality of internal threads 148 (see fig. 8 and [0050]-[0051]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sheps to have the fastener cartridge comprising a plurality of internal threads as taught by Glick, for the purpose of being able to thread the fasteners out of the device to improve alignment of the fasteners during implantation into tissue (see Glick [0051]-[0052]).
Regarding claims 53, Sheps discloses the claimed invention substantially as claimed, as set forth above for claim 50. Sheps further discloses (fig. 1-2, 16A-16B) the fastener delivery shaft further comprises a sheath 18 (see [0320]), the hollow storage members and the advancement component 36 being within the sheath 18 (see fig. 1-2, 16A-16B).
Regarding claims 54, Sheps discloses the claimed invention substantially as claimed, as set forth above for claim 50. Sheps further discloses (fig. 1-2, 16A-16B) the fastener delivery shaft further comprises a driver shaft (additional rotation shaft within 36; see [0326]) within the hollow storage members 73 (additional rotation shaft within 36 is in element 36 and element 36 is in the hollow storage members; see fig. 16A-16B and [0320]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771